MILLEDGE, STANLEY, Associate Judge
(dissenting).
I think that the petition for rehearing should be granted. I now agree with the appellant that on the issue of a breach of contract that there was no conflict in the evidence. There was great conflict in the evidence but the conflict was on the question of whether the obvious damage sustained was the result of the breach or the result of another entirely different cause. There being no conflict in the evidence on the issue of breach the plaintiff was entitled at least to nominal damages, which would have carried the costs. Price v. Southern Home Ins. Co. of the Carolinas, 1930, 100 Fla. 338, 129 So. 748. Whether the plaintiff got anything more than nominal damages should depend on how the jury resolved the conflict in evidence on that question above. The whole case was submitted to the jury which re*730turned a general verdict for the defendant so that it is impossible to know whether this was because the jury found that no breach existed or because the plaintiff failed to convince the jury that the damages sustained resulted from the breach. This being the case, I think that the cause should be remanded so that a verdict for plaintiff could be directed and the issue of actual damages submitted to the jury. This case suggests the occasional value of a special verdict. If I were speaking for the court, a special verdict might have saved a long, expensive new trial. The fact that I am not does not detract from the force of my observation.